DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-8, 10-19, and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art neither teaches nor suggest, when the claim is taken as a whole a method, system and non-transitory computer-readable storage medium for performing blood pressure measurement which includes an electrocardiogram (ECG) and photoplethysmogram (PPG) wherein the PPG signal is modified by removing an additive contribution resulting from a reflection of the light signal from a surface of a skin covering the blood artery and near-surface tissues underlying the skin and covering the blood artery while a contribution resulting from the reflection of the light signal from the blood artery remaining unchanged in order to determine the progression or remission of at least one chronic disease.
The closest prior art is Sampson (US 2015/0366518 A1) in view of Lee (US 2016/0022220 A1) and De Haan (US 2006/0074322 A1). Sampson discloses a system for monitoring health status (e.g. abstract; Fig 1a/1b; [0045]) of a patient, the system comprising: a wearable device including at least one electrical sensor (e.g. Fig 1a/1b:6; [0045] lines 8-13 ) and at least one optical sensor (e.g. Fig 1a/1b:6; [0045] lines 8-13; [0030]-[0031]; [0081]; [0142] a pulse oximeter can be used which is a type of optical sensor), wherein: the at least one electrical sensor includes at least two electrodes 6; [0045] lines 8-13; [0021] lines 17-20, [0030]-[0031]; [0081]; [0141]-[0142]), and wherein the wearable device is configured to apply a pre-determined amount or pressure to the wrist each time the patient wears the wearable device to provide for the same conditions for a reflection of a light from the surface of skin (e.g. [0014]; [0021] the user adjusting the band and the tightness of the watch on the wrist discloses applying a predetermined amount of pressure); and a processor communicatively couples to the at least one electrical sensor and the at least one optical sensor (Figure 1:14; [0045]; [0057]), the processor being configured to: analyze the ECG data and the PPG data to obtain medical parameters associated with at least one chronic disease (e.g. [0010]; [0081]; [0141]-[0143] heart rate is monitored to determine arrhythmia and congestive heart failure); detect changes in the medical parameters over time (e.g. Fig 5 [0137] lines 26-30; [0138] Fig 8); and determine, based at least partially on the changes in the medical parameters, a progression or a remission of the at least one chronic disease, the changes being indicative of worsening or improving of the at least one chronic disease (e.g. [0139] Fig 5a if there is a change indicative of worsening of the at least one chronic disease the system can cause alerts).  Lee discloses a wrist wearable biometric sensor where the optical sensor includes an array of light sensors (e.g. Fig 2a:202a-d), wherein the light sensors are arranged in staggered rows to ensure that at least one light sensor equations in [0060] and [0067]). De Haan describes the skin-reflected portion as the “specular reflectance” and explains how to remove the specular reflection by using three wavelengths (R, IR, and IR2). The equation in [0067] uses the ratio of AC and DC but omits the specular (skin) reflectance portion of the DC component. 
The combination of Sampson in view of Lee and De Haan is silent regarding a contribution resulting from the reflection of the light signal from the blood artery unchanged when the additive contribution is removed from the PPG signal. The prior art of record, taken individually or in combination does not teach or render obvious the combination/configuration of element in the system or method steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Jessandra Hough								June 15, 2021



/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792